Citation Nr: 0631830	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
tinnitus, to include entitlement to separate 10-percent 
ratings for each ear.


REPRESENTATION

Appellant represented by:	South Dakota Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel







INTRODUCTION

The veteran served on active duty from October 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which denied the benefit sought 
on appeal.

The Board notes that a private attorney sent a letter to VA 
in February 2006 referencing this veteran's name and claim 
number and requesting that a notice of disagreement with 
respect to VA's denial of a total rating be acted upon.  The 
record shows that a total rating was denied in the May 2003 
rating decision here on appeal; however, the notice of 
disagreement received in May 2004 is limited to the issue 
set forth on the title page of this decision.  Furthermore, 
the private attorney is not the representative of record.  
As such, the correspondence is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's service-connected tinnitus is assigned the 
maximum schedular rating of 10 percent.


CONCLUSION OF LAW

There is no legal entitlement for separate 10-percent 
evaluations for "bilateral" tinnitus.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.87, Diagnostic Code 6260 
(2006).





REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset of this decision, the Board finds that the 
provisions of the Veterans Claims Assistance Act of 2000 
(the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
[codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 
2002)] are not applicable to this claim on appeal because 
the appeal turns on a matter of law and not on the 
underlying facts or development of the facts.  See Manning 
v. Principi, 16 Vet. App. 534, 542 (2002).  The United 
States Court of Appeals for Veterans Claims (Court) found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Consequently, the Board is not required to 
address the RO's efforts to comply with the VCAA with 
respect to the issue here on appeal.

The veteran requests that he be assigned a 10 percent rating 
for each ear as he experiences bilateral tinnitus.  He was 
assigned a single 10-percent rating when entitlement to 
service connection for tinnitus was granted in December 
2002.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic 
Code 6260, and if recurrent, is assigned a maximum 10-
percent rating.  

Diagnostic Code 6260 was revised effective June 23, 2003, to 
clarify the existing VA practice of assigning a single 10-
percent evaluation for tinnitus regardless of whether sound 
is perceived as being in one ear, both ears, or in the head.  
See 38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  
In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10-percent rating 
could be provided for tinnitus.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), however, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
reversed the Court's decision and affirmed VA's long-
standing interpretation of Diagnostic Code 6260 as 
authorizing only a single 10-percent rating for tinnitus.  
Consequently, the veteran's claim of entitlement to separate 
ratings for tinnitus perceived in each ear is denied as a 
matter of law.


ORDER

Entitlement to separate 10-percent ratings for each ear for 
tinnitus is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


